Citation Nr: 0010937	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  92-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for tension headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1971 to July 1974 
and from September 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1991 and October 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).  The Board remanded 
this case to the RO in April 1996 for further development 
after determining that the veteran had submitted new and 
material evidence in support of his claims for service 
connection for residuals of a head injury and tension 
headaches.  The RO, having complied with the instructions on 
Remand, has returned the case for further appellate review.

The Board observes that, in its April 1996 decision, it found 
that the veteran had not presented new and material evidence 
in support of his claim for service connection for an 
acquired psychiatric disorder.  However, the veteran has, 
since that time, perfected another appeal of the same issue.  
Therefore, the Board will proceed to again consider whether 
the veteran has presented new and material evidence to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence shows that residuals of 
a head injury were not manifested during active service and 
are not otherwise related to service.

3.  The preponderance of the evidence shows that tension 
headaches were not manifested during active service and are 
not otherwise related to service.

4.  By decision dated in April 1996, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.

5.  The evidence associated with the claims file subsequent 
to the April 1996 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim, including whether the 
veteran engaged in combat with the enemy.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  Tension headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The Board's April 1996 decision denying entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

4.  The evidence received since the April 1996 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  Continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The preliminary question before the Board, however, is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of that claim.  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Having 
viewed the veteran's contentions and the evidence of record 
in the light most favorable to his claims, the Board finds 
that the veteran has presented claims that are plausible, and 
therefore, well grounded.  The Board also is satisfied that 
the RO has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal with respect to 
residuals of a head injury and tension headaches, and that 
all pertinent facts have been fully developed.

The veteran's service medical records include a September 
1971 entry in which he reported that he hit his head against 
a rail several months previously.  The physician commented 
that the head injury had occurred in basic training and that 
there had been no loss of consciousness at the time.  The 
veteran also complained of headaches in September 1971, 
February 1972, and November 1972, and was assessed with 
hangover and sinusitis.  A neurological examination performed 
in September 1972 was within normal limits.

VA outpatient records show that the veteran presented in June 
1985 with complaints of a constant dull headache since the 
incurrence of a gunshot wound 12 years prior.  An impression 
of chronic tension headaches with post traumatic 
hyperesthesia was given.  A physical examination, including 
an x-ray of the skull, performed during a VA hospital 
admission from May to June 1985, was normal.

During a VA neurological examination in October 1985, the 
veteran reported a history of a closed head injury in service 
that resulted in two days of confusion.  He presently had 
occasional headaches.  Physical examination of the head, 
including nerves, muscle, and sensation, was unremarkable.  
The impression was normal neurological examination with 
headaches that may or may not be post-traumatic.  Medical 
records of East Mississippi State from January and February 
1987 include a physical examination which found unimpaired 
psychomotor activities and intact cranial nerves.

During a VA neurological examination in October 1998, the 
examiner extensively reviewed the veteran's medical history.  
The veteran reported that a bullet grazed his left parietal 
frontal area while he was on active duty in Vietnam.  He 
could not remember what happened for a few days following 
this incident.  He also became very nervous later when he was 
subject to sniper fire and lost track of events for a few 
days.  For the past few years, he had visual problems 
consisting of flickering vision two to three times per week, 
with no associated headaches.  Since 1995, he also had 
difficulty focusing on near objects.

Physical examination was largely within normal limits, and 
there was no obvious area of scalp injury at the alleged site 
of the bullet grazing.  The examiner stated that it was quite 
probable that the veteran had migraines with aura, with the 
aura consisting of only visual symptoms.  However, he did not 
have classic headaches.  The examiner commented that the 
migraine diagnosis was established purely by history and by 
eliminating any physical causes.  The examiner stated that 
the veteran provided no history of chronic or acute 
headaches.  He also did not believe that the alleged bullet 
grazing caused any permanent neurological problem or 
headache.  He recommended no further neurological testing.

Considering the record as a whole, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a head injury or tension 
headaches.  The Board observes that the veteran's service 
medical records contain no documentation of a head injury 
other than a complaint by the veteran of an injury which 
occurred during basic training.  However, the service medical 
records contain no objective findings of a head injury.  
Likewise, the service medical records show no history of 
chronic headaches and relate the veteran's few complaints of 
headaches to acute processes.

Although the June 1985 VA clinical record gave an impression 
of chronic tension headaches with post traumatic 
hyperesthesia, this finding was based upon the veteran's 
account of sustaining a gunshot wound.  As aforementioned, 
the service medical records contain no verification that the 
veteran sustained such a wound.  The Board further finds that 
this opinion is outweighed by the lack of any evidence of 
medical treatment for headaches or residuals of a head 
injury, and by the normal neurological findings observed 
during private and VA examinations.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) ("It is not error for the BVA to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases.").  

Furthermore, even if the Board accepted that the veteran had 
sustained a head injury in service, the most recent VA 
examination documented that the veteran currently did not 
suffer from headaches, and that the alleged bullet grazing 
did not cause any permanent neurological problem or headache.  
The Board accords this examination much weight because of its 
timely and comprehensive nature.  Accordingly, the benefits 
sought on appeal must be denied.

II.  New and Material

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, has been 
previously considered and denied by the Board.  Initially, 
the RO denied service connection for a nervous condition in 
November 1983, finding that the veteran did not suffer from a 
chronic psychiatric disorder in service nor had he shown 
continuity of treatment.  In February 1986, the RO again 
denied service connection for a nervous condition, to include 
PTSD, finding that the record did not contain evidence of a 
stressor.  The veteran completed a substantive appeal of this 
issue, but the Board, in December 1989, confirmed the denial 
of service connection for an acquired psychiatric disorder.

In September 1990, the veteran attempted to reopen his claim 
for service connection for PTSD.  In a rating decision issued 
in January 1991, the RO found that the veteran had not 
submitted new and material evidence of an acquired 
psychiatric disorder related to service.  The veteran 
completed a substantive appeal of this issue and the Board, 
in April 1996, confirmed the denial of service connection for 
an acquired psychiatric disorder.  The Board specifically 
found that the record contained no evidence of an 
independently corrorborated stressor or of an acquired 
psychiatric disorder which manifested during active service.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).

The veteran's claim for service connection for an acquired 
psychiatric disorder may, however, be reopened provided the 
veteran submits new and material evidence.  New and material 
evidence means evidence previously not submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
conjunction with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. 
West, No. 99-7019 (Fed. Cir. Feb. 15, 2000).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The relevant evidence that was of record at the time of the 
Board's April 1996 decision included service medical records, 
service personnel records, August 1983 to January 1987 VA 
hospital reports, a May 1985 VA examination report, June to 
October 1985 VA aftercare records, June to August 1987 Pine 
Belt Mental Health and Retardation Services records, an 
August 1985 psychiatric examination by Donald C. Guild, M.D., 
an October 1985 VA examination, January and February 1987 
East Mississippi State Hospital records, an October 1988 VA 
examination report, September 1990 correspondence from a VA 
counselor, a November 1990 psychological evaluation performed 
by David Benson, M.A., July 1991 records of Walter R. 
Holladay, M.D., an August 1992 psychological evaluation 
performed by Robert Hester, Ph.D., May to July 1992 private 
counseling notes, a July 1992 evaluation from Pine Grove 
Recovery Center, and the report of a December 1994 VA 
examination.

The veteran's service medical records include reports of 
several episodes of dizziness, followed by falling, loss of 
consciousness, and lack of memory.  These episodes occurred 
from September 1971 through December 1972 and the veteran was 
assessed with anxiety reaction.  A consultation performed in 
December 1972 gave an impression of hyperventilation 
syndrome, mild paranoia, and possible preschizophrenic state.  
In January 1973, the veteran was hospitalized with a 
diagnosis of borderline personality.  Following a full 
evaluation, the veteran was assessed with a moderate adult 
situational transient disturbance, manifested by anxiety and 
depression.  The veteran continued to be followed for 
hyperventilation syndrome and was prescribed Thorazine.

During the veteran's second period of active service, he was 
hospitalized from March to April 1975 with transient 
situational disturbance with chronic depressive features and 
chronic explosive personality.  He was approved for discharge 
by Medical Board proceedings due to these mental health 
symptoms.  The veteran's service personnel records show that 
he served in Vietnam from November 1972 to January 1973 as a 
helicopter repairman and that he received no awards or 
decorations indicative of combat.

VA hospital records show that the veteran was hospitalized 
from August to September 1983 due to alcohol abuse.  During 
the mental status examination, he reported occasional 
auditory hallucinations, and nightmares and flashbacks of 
Vietnam.  His affect and mood were described as depressed.  
The veteran was again hospitalized from May to June 1985.  It 
was noted that the PTSD program confirmed findings consistent 
with a diagnosis of PTSD but that paranoid schizophrenia was 
the diagnosis of most concern.  VA hospitalization reports 
from December 1985 to January 1987 include diagnoses of 
alcohol dependency, paranoid schizophrenia, and PTSD.  During 
his hospitalizations, the veteran reported that he had served 
as a doorgunner in Vietnam and that he had been subject to 
sniper attacks and rocket fire.  In addition, he had been 
shot in the head by the Vietnamese.  

During the VA examination of May 1985, evaluation results 
were consistent with a diagnosis of PTSD.  However, the 
examiner commented that the evaluation should be viewed with 
caution due to the veteran's memory problems and questionable 
validity of the psychometric testing.  The examiner found 
that the veteran also met the criteria for paranoid 
schizophrenia and that this psychosis was his dominant 
clinical picture.

VA aftercare records reflect that the veteran was followed 
for paranoid schizophrenia .  Records of Pine Belt Mental 
Health and Retardation Services also show that the veteran 
received individual mental health counseling due to suicidal 
thoughts, delusions, and hallucinations.  He was assessed 
with paranoid schizophrenia and PTSD.

During the psychiatric examination performed by Dr. Guild, 
the veteran was described as slow, hypoactive, with 
psychomotor retardation, and with questionable reliability.  
He appeared depressed and anhydonic.  Dr. Guild diagnosed the 
veteran with recurrent major depression probably with 
psychotic features.  He commented that the veteran appeared 
unable to perform routine repetitive work-related tasks or to 
interact with coworkers or supervisors.

During the October 1985 VA examination, the veteran stated 
that he experienced flashbacks, nightmares, and 
hallucinations.  He also complained of paranoia, memory loss, 
anxiety, and irritability.  Upon examination, concentration 
and memory impairment, severe anxiety, poor judgment and 
insight, and vague and circumstantial speech were observed.  
The veteran presented as suspicious and guarded, with a 
blunted affect and depressed mood.  He was diagnosed with 
chronic paranoid schizophrenia and chronic PTSD of a 
moderately severe degree.

Records of East Mississippi State Hospital disclose that the 
veteran was a patient in the alcohol program with a primary 
diagnosis of schizophrenia.  Discharge diagnoses included 
paranoid schizophrenia, post stress syndrome, and alcohol 
abuse.

During the VA examination of October 1988, psychometric 
testing showed questionable validity, suggesting that the 
veteran had exaggerated or distorted his responses.  The 
veteran's PTSD score resulted in a profile not typical of 
other Vietnam veterans with PTSD.  On the mental status 
examination, he was diagnosed with personality disorder, 
chronic alcohol abuse, and rule out PTSD.  A psychiatric 
examination performed by a board of psychiatrists found that, 
although the veteran gave a history of occasional nightmares 
and vague references to flashbacks, the bulk of the 
diagnostic information supported a diagnosis of paranoid 
schizophrenia rather than PTSD.  

A September 1990 letter from a VA counselor stated that the 
veteran had scored extremely high for PTSD on the Mississippi 
Scale and presented with flashbacks, amnesia, isolation, loss 
of interest, difficulty with concentration, and a diagnosed 
anxiety disorder.  He believed that the veteran was severely 
hampered by his inability to hold a job or to form stable 
relationships.

The psychological evaluation performed by Mr. Benson rendered 
diagnoses of PTSD, alcohol dependence in remission, 
generalized anxiety disorder, major depression, and 
personality disorder.  The examiner commented that the 
veteran had an extremely unstable work history, that he 
presented in an anxious and guarded manner, and that he had 
extreme mood problems, including a serious problem with 
anxiety.  He was also quite depressed, had severe personality 
problems, and had problems establishing and maintaining 
effective relationships.  The examiner believed that the 
veteran's PTSD symptoms were interrelated with his other 
emotional problems and that the past diagnosis of paranoid 
schizophrenia should be changed to PTSD with preexisting 
severe personality problems.

The records of Dr. Holladay made a tentative diagnosis of 
PTSD and a secondary diagnosis of depression.  The 
psychological evaluation performed by Dr. Hester diagnosed 
the veteran with anxiety disorder, depressive disorder, 
intermittent explosive disorder, and alcohol abuse.  Dr. 
Hester found that, although the veteran described symptoms of 
PTSD, these symptoms had apparently abated over the years and 
he was more appropriately diagnosed with anxiety and 
depressive disorders.

Private counseling sessions from May to July 1992 show that 
the veteran was treated primarily for alcohol abuse.  A July 
1992 evaluation from Pine Grove Recovery Center disclosed 
that the veteran was an inpatient in the alcohol unit.  
Results of psychological testing suggested the presence of 
alcohol dependence, dysthymia, major depression, and a 
thought disorder, and the personality scales suggested a 
severe mixed personality disorder.

On the December 1994 VA examination, the veteran was 
diagnosed with alcohol abuse and dependence, and personality 
disorder, mixed with paranoid and anti-social features.  The 
examiner observed that the veteran was not treated for a 
traumatic disorder in service or for 10 years following 
service and that prior psychological testing and reports did 
not support a definitive diagnosis of PTSD.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the Board's April 1996 
decision consists of January 1995 VA hospital records, an 
August 1998 VA examination, and an October 1998 VA outpatient 
entry.

The veteran was hospitalized in January 1995 due to alcohol 
dependence and he was also diagnosed with antisocial 
personality disorder.  During the VA examination in August 
1998, he reported that he was struck by a bullet during 
active service and that he was unconscious for a couple of 
days.  He complained of outbursts of anger, and nightmares 
and intrusive thoughts about Vietnam, as well as loss of 
sleep, energy, and concentration.  Objectively, the veteran 
was oriented, with a flat affect and an anxious mood.  Speech 
was rapid and almost pressured and memory was intact.  The 
veteran exhibited no suicidal or homicidal ideations.  The 
examiner found that the veteran was incapable of working and 
that he was suffering from chronic, severe PTSD and 
depressive disorder.  VA outpatient records show that the 
veteran was being treated for these disorders in October 
1998.  

The Board finds that the evidence submitted since the Board's 
last final denial does not bear directly and substantially 
upon the specific matter under consideration, that is, 
whether any acquired psychiatric disorder was incurred in or 
caused by active service.  In considering the recently 
submitted evidence in conjunction with the previous evidence, 
the Board concludes that it is cumulative and redundant, and 
that it need not be considered in order to fairly decide the 
merits of the claim.  The newly submitted evidence merely 
reiterates that the veteran currently suffers from PTSD, 
alcohol dependence, and depressive disorder.  These diagnoses 
were established by the evidence of record prior to the 
Board's April 1996 decision.  None of the recently submitted 
evidence includes competent medical evidence that establishes 
a nexus or relationship between a depressive disorder, for 
example, and the veteran's military service or relating a 
previously diagnosed psychosis such to schizophrenia to 
service, including an applicable presumptive period after 
service.  

As to the veteran's diagnosis of PTSD, none of the recently 
submitted materials provide independent corroboration or 
credible supporting evidence of the veteran's alleged 
stressors.  Specifically, even though the veteran has claimed 
that he was exposed to combat in service, he has continued to 
provide no details capable of independent verification, such 
as names, locations, or dates.  Moreover, although the 
veteran claims that he was shot in the head during active 
service, the service medical records contain no documentation 
of this alleged injury and the record is devoid of medical 
substantiation of any such an injury.  The recent evidence 
also does not provide new and material evidence bearing on 
whether the veteran engaged in combat with the enemy so as to 
permit consideration of his lay testimony alone to establish 
the occurrence of an alleged stressor.  See 38 C.F.R. 
§ 3.304(f) (1999).  Accordingly, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, and the last prior denial remains final.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for tension headaches is denied.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the appeal is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


